DeBRULER, Justice,
concurring in result.
Appellants argue that their amended complaint was timely filed because the limitation period was extended by Ind.Code § 34-1-2-8 which provides:
"If, after the commencement of an action, the plaintiff fails therein, from any cause except negligence in the prosecution, or the action abate, or be defeated by the death of a party, or judgment be arrested or reversed on appeal, a new action may be brought within five (5) years after such determination, and be deemed a continuation of the first, for the purposes herein contemplated."
I agree with the opinion of the Court of Appeals in Ware v. Waterman, (1969) 146 Ind.App. 237, 253 N.E.2d 708, and the dissenting opinion in Martin v. Levinson, (1980) Ind.App., 409 N.E.2d 1239, that an action is commenced within the meaning of this statute, when a complaint is filed as contemplated by Ind.R.Tr.P. 8. Here the complaint was filed within the two year statute of limitation. At that point, though the named defendant was then dead, the requirement of the statute for extending the time for further actions for five years was satisfied. Appellants did then commence their subsequent action against the personal representative within that five year period. The filing of a complaint is the beginning of the legal process. The plaintiff has in the usual case acquired a lawyer who has prepared a written complaint, paid filing fees and has gotten the ball rolling. This is the kind of demonstration of purpose and resolution to prosecute a claim in court which the Legislature had in mind should toll or extend a statute of limitation.
PRENTICE, J., concurs.